Citation Nr: 1004409	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1958 to March 
1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has sufficient hearing loss in each ear, 
i.e., bilaterally, to be considered a disability by VA 
standards.  

2.  The Veteran's DD Form 214 confirms he worked with 
artillery and rocket battery during his active military 
service, so in these capacities was repeatedly exposed to 
loud noise.

3.  The VA compensation examiner who evaluated the Veteran 
in August 2005 determined his bilateral hearing loss was not 
caused by his active military service, so not the result of 
that noise exposure in service.

4.  However, according to a private audiologist, Dr. L.D.E., 
who reviewed the relevant history and submitted a letter in 
January 2005 in support of the Veteran's claim, his 
bilateral hearing loss is consistent with acoustical trauma 
and at least as likely as not the result of unprotected 
noise exposure from his military duties in the field 
artillery in the Marines Corps.

5.  Weighing this competent medical and other evidence of 
record both for and against the claim, it is just as likely 
as not the Veteran's current bilateral hearing loss is the 
result of his military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claim, in full, 
there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act (VCAA) because even if 
for the sake of argument there has not been, this is 
ultimately inconsequential and, therefore, at most harmless, 
i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2009); 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
and Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b) 
(2009); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is a required combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or 
a medical diagnosis, there generally must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
be competent evidence of the existence of the currently 
claimed disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).
The threshold for normal hearing is from zero to 20 
decibels, with higher threshold levels indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  According to VA standards, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present.  
Service connection is possible if the current hearing loss 
disability can be adequately linked to military service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  



There is no disputing the Veteran has bilateral (i.e., right 
and left ear) hearing loss, and no disputing his hearing 
loss is sufficiently severe to meet the threshold minimum 
requirements of § 3.385 to be considered a disability by VA 
standards.  The August 2005 VA examiner determined, upon a 
review of the claims file and an audiometric examination, 
that the Veteran has sufficient hearing loss in each ear to 
satisfy these threshold minimum requirements of 38 C.F.R. § 
3.385 to be considered a disability by VA standards.  In his 
right ear, he had a 40 decibel loss at 2,000 Hertz, a 45 
decibel loss at 3,000 Hertz, and a 40 decibel loss at 4,000 
Hertz.  He had similar findings in his left ear - a 40 
decibel loss at 2,000 and 3,000 Hertz, and a 45 decibel loss 
at 4,000 Hertz.  And concerning the entire 500 to 4,000 
Hertz spectrum, the diagnosis was mild-to-moderate-to-mild 
sensorinerual hearing loss from 2,000 to 4,000 Hertz in the 
right ear and mild-to-moderate sensorineural hearing loss 
from 2,000 to 4,000 Hertz in the left ear.

So the determinative issue is whether the Veteran's 
bilateral hearing loss is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that his bilateral 
hearing loss is due to his military service, during which he 
was repeatedly exposed to excessive noise while working with 
artillery and rocket battery.  His DD Form 214 confirms that 
his military occupational specialty (MOS) was Field 
Artillery Battery Man.  His last duty assignment was 
Artillery Rocket Battery.  During service, he was awarded 
the Expert Rifle Qualification Badge.  Hence, the Board 
concedes based on his MOS and duty assignment that he was 
exposed to loud noise while in service, repeatedly.



However, even acknowledging the Veteran has bilateral 
hearing loss and that he was exposed to loud noise 
repeatedly while in service in the manner alleged, 
there still must be competent medical nexus evidence 
establishing a relationship between his current hearing loss 
disability and that noise exposure coincident with his 
military service.  See Savage, 10 Vet. App. at 495- 97.  
And, as a layman, he is incapable of opining on such matters 
requiring medical training and expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this regard, the Board sees the RO made several attempts 
to obtain the Veteran's service treatment records (STRs) 
from the National Personnel Records Center (NPRC), a 
military records repository.  The NPRC responded that, after 
several searches, the records were unavailable.  Under these 
circumstances, the U. S. Court of Appeals for Veterans 
Claims (Court) has held that VA has a heightened duty 
"to consider the applicability of the benefit of the doubt 
rule, to assist the claimant in developing the claim, and to 
explain its decision ...."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing STRs, while indeed unfortunate, do not obviate 
the need for the Veteran to have medical nexus evidence 
supporting his claim - to etiologically link his currently 
alleged condition to his military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See, too, Russo v. 
Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999).  That is to say, missing STRs do 
not lower the threshold for an allowance of a claim.  There 
is no reverse presumption for granting a claim.  The legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence 
is heightened.



In January 2005, a private audiologist, Dr. L.D.E., reviewed 
the relevant history and submitted a letter in support of 
the Veteran's claim indicating his bilateral hearing loss is 
consistent with acoustical trauma and at least as likely as 
not the result of unprotected noise exposure from his 
military duties in the field artillery in the Marines Corps.  
Dr. L.D.E. based this conclusion on the fact that the 
Veteran had no other significant history of noise exposure, 
besides his military service.

Later that year, in August 2005, the Veteran had the VA 
compensation examination already mentioned resulting in the 
diagnosis of bilateral sensorineural hearing loss.  But at 
the conclusion of that audiological examination and 
following a review of the claims file for the pertinent 
medical and other history, the evaluating VA audiologist 
determined the Veteran's bilateral sensorineural hearing 
loss was not caused by his active military service.  In 
discussing the rationale of this unfavorable opinion, the VA 
examiner stated the results of the VA examination were not 
consistent with a history of noise exposure/trauma because 
the frequency responses in the higher pitch ranges rose to 
almost normal.  Instead, said the VA examiner, this pattern 
is more consistent with a systemic type of hearing loss as a 
noise-induced hearing mosque typically increases in the 
higher pitch range.

In deciding this claim at hand, it is the Board's 
responsibility to weigh the evidence (both favorable and 
unfavorable) and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is more difficult when, as 
here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and there must be plausible reasons 
for favoring one medical opinion over another.  Evans at 31; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, the private opinion supportive of the claim and the VA 
examiner's opinion against the claim were both offered long 
after the fact.  So in this respect neither opinion is 
necessarily more probative.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

But the private audiologist's supporting medical nexus 
opinion, especially considered with the DD Form 214 and the 
conceded noise exposure, provides highly probative competent 
evidence etiologically relating the Veteran's current 
bilateral hearing loss to his service.  See again Watson, 4 
Vet. App. at 314.  See, too, Maggitt, 202 F.3d at 1375; 
D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548 
(2000); and Collaro, 136 F.3d at 1308.  The VA examiner 
accepted that the Veteran was exposed to loud noise while in 
the military, so did not dispute this as fact, but 
nonetheless concluded that his current hearing loss was not 
noise-induced, so not consistent with that prior exposure to 
loud noise during service.  The VA examiner also explained 
why he did not agree the Veteran's hearing loss is noise-
induced, as proof citing the results of the hearing test 
at specific higher frequencies to illustrate how the type of 
hearing loss he has did not result from exposure to loud 
noise, rather, was more consistent with another cause 
unrelated to his military service.

The Veteran, however, is competent, even as a layman, to 
attest to factual matters of which he has first-hand 
knowledge, e.g., excessive noise exposure in service and 
having experienced difficulty hearing during the many years 
since his discharge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered, 
and that competent lay evidence can be sufficient in and of 
itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.

Here, as mentioned, there is no disputing the Veteran had 
repeated exposure to loud noise while in service and now has 
bilateral hearing loss.  And although the VA examiner 
disagree with the notion that this hearing loss is the 
result of that noise exposure in service, even accepting 
that it occurred, the private audiologist affirmed the 
Veteran's belief to the contrary.  So the Veteran's lay 
allegation of this correlation has been medically confirmed 
by the private audiologist, including specifically in terms 
of relating the current bilateral hearing loss disability 
back to the Veteran's military service.  So this lay and 
medical evidence supportive of the claim is at least as 
probative as the medical evidence - namely, the VA 
examiner's opinion, against the claim.  38 C.F.R. 
§ 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")).

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Rather, it is VA's 
defined and consistently applied policy to administer the 
law under a broad interpretation consistent with the facts 
shown in every case.  And when, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, this doubt will be resolved in favor of 
the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.



And, as previously stated, when, as here, the Veteran's STRs 
are missing, through no fault of his, VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

So, here, for the reasons and bases discussed, it is just as 
likely as not the Veteran's current bilateral hearing loss 
is at least partly the result of the noise exposure during 
his military service.  And, as mentioned, he is given the 
benefit of the doubt in this circumstance and his claim 
granted.  Alemany, 9 Vet. App. at 519.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


